Exhibit 10.1

 

Cardica, Inc.

 

EXECUTIVE PERFORMANCE BONUS PLAN

 

Plan Summary

 

The Cardica, Inc. Executive Performance Bonus Plan (the “Plan”) is intended to
motivate senior executives to achieve short-term and long-term corporate
objectives by providing a competitive bonus for target performance and the
appropriate upside opportunity to reward outstanding performance.

 

The Executive Management Bonus Plan is structured to provide an incentive to
management for performance against the Compensation Committee of the Board of
Directors establishment of performance goals for members of management. The
total bonus opportunity is expressed as a percentage of the executive's base
salary as approved by the Compensation Committee as described below.

 

Performance Period

 

The performance period for each fiscal year shall be from July 1, of the fiscal
year until June 30 of the fiscal year, or such other period as determined by the
Board or the Compensation Committee (each, a “Performance Period”).

 

Eligible Positions

 

Cardica's Chief Executive Officer (CEO), Chief Operating Officer (COO), Chief
Financial Officer (CFO), and any other officer of Cardica who is an “executive
officer” of Cardica as defined by Rule 3b-7 promulgated under the Securities
Exchange Act of 1934 are eligible to participate in the Plan.

 

Program Payments

 

Bonus payments, based on performance during a Performance Period, will be paid
within 90 days following the end of a Performance Period. Bonus calculations are
based on paid base salary for the applicable Performance Period. Paid base
salary does not include relocation allowances and reimbursements, tuition
reimbursements, car/transportation allowances, expatriate allowances,
commissions, long-term disability payments, or bonuses paid during the fiscal
year. A participant must be a regular, active employee of Cardica on the date of
the payout in order to receive payment.

 

Target Bonus

 

Target bonuses for each Performance Period will be established by the
Compensation Committee as a percentage of the applicable participant’s base
salary for the year.

 

Plan Operation

 

Each individual participant’s actual bonus payment amount will be based on
achievement against the discrete components established by the Compensation
Committee, as well as a Discretionary Component, if any. The final bonus
payments for each Plan participant, with the exception of the CEO, will be
recommended by the CEO and reviewed and approved by the Compensation Committee.
The final bonus for the CEO will be determined by the Compensation Committee
and/or the Board of Directors.

 

 
 

--------------------------------------------------------------------------------

 

 

General Provisions

 

The Compensation Committee shall be the Plan Administrator. The Compensation
Committee shall make such rules, regulations, interpretations and computations
and shall take such other action to administer the Plan as it may deem
appropriate. The establishment of the Plan shall not confer any legal rights
upon any employee or other person for a continuation of employment, nor shall it
interfere with the rights of Cardica to discharge any employee and to treat him
or her without regard to the effect which that treatment might have upon him or
her as a participant in the Plan.

 

This Plan shall be construed, administered and enforced by the Compensation
Committee, in its sole discretion. The laws of the State of California will
govern any legal dispute involving the Plan. The Compensation Committee may at
any time alter, amend or terminate the Plan.

 

 

 